Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0051611 to Xu et al in view of U.S. Patent No. 7,940,650 to Sandhir et al, and in further view of U.S. Publication No. 20100125661 to Perala et al.
Referring to claim 1, Xu et al disclose in Figures 1-9 a communication system, comprising: 	A transmitter (BS) configured to duplicate (step 902) a packet and transmit (step 904) the duplicated packets.  BS duplicates packets (step 902) and controls timing of the delivery of the duplicate packets to multiple wireless links for transmission to UE.  There is a number of duplicate packets representative of the same packet, wherein the packets are differentiated by sequence numbers and each duplicate packet is representative of the same packet having the same sequence number.  BS then transmits (step 904) the duplicate packets over the multiple wireless links to UE.  
A receiver (UE) configured to receive (step 906) the duplicated packets.  UE receives (step 906) the duplicate packets transmitted by BS over the multiple wireless links. 
Wherein the receiver is configured to transfer, to an upper layer in the receiver, a first packet that is a packet received earlier out of the duplicated packets.  UE receives the duplicate packets and forwards the received duplicate packets to higher layers (Section 0116 lines 29-30: “…the received PDU 
A transfer timing (receive time) that is a timing … includes at least one of: 
A reception timing (receive time) of a second packet that is a packet received later than the first packet out of the duplicated packets.  Sections 0126-0128 and 0130: UE can generate the synchronization information by, for each packet of a group of duplicate packets having identical sequence numbers, determining a timing difference between the receive time of the packet and respective receive times of other packets of the group of duplicate packets.  Since packets in a group of duplicate packets have different receive times, there must be a first packet in the group that is received earlier than the a second packet in the group, wherein the first packet in the group has an earlier receive time than the receive time of the second packet in the group, so the second packet in the group has a receive time that is later than the receive time of the first packet (claimed “a reception timing of a 
A cyclical timing corresponding to a transmission cycle of the duplicated packets (not in reference; claim only requires “at least one of” the limitations).  Refer to Sections 0095-0134.
Xu et al do not disclose wherein the receiver is configured to transfer, to an upper layer in the receiver, a first packet that is a packet received earlier out of the duplicated packets, and a transfer timing that is a timing with which the first packet is transferred to the upper layer includes at least one of: …
Sandhir et al disclose in Figures 1-5 and Column 4 line 44 to Column 18 line 10 a system wherein a primary routing engine duplicates packets and then sends the duplicated packets to a secondary routing engine; the secondary routing engine receives the duplicated packets at the TCP layer and then sends the duplicated packet to the upper socket layer, wherein duplicated packets have sequence numbers so duplicated packets are received in a certain order at the secondary routing engine (claimed “wherein the receiver is configured to transfer, to an upper layer in the receiver, a first packet that is a packet received earlier out of the duplicated packets…”).  Also, Perala et al disclose in Figures 1-8 and Sections 0023-061 wherein transmitter transmits a packet to receiver, wherein the receiver has a physical layer, data link layer, network layer, transport layer, and application layer; the received data packet at the receiver is time-stamped with a reception time stamp, which is acquired in the data link layer when the data packet is received from the physical layer (Section 0056; claimed “a transfer timing that is a timing with which the first packet is transferred to the upper layer”, wherein the claimed “transfer timing” is the reception time stamp when the packet is transferred from the physical layer to the upper data link layer at the receiver).  Therefore, it would have been obvious to one of ordinary skill wherein the receiver is configured to transfer, to an upper layer in the receiver, a first packet that is a packet received earlier out of the duplicated packets, and a transfer timing that is a timing with which the first packet is transferred to the upper layer includes at least one of: … One would have been motivated to do so since receivers transmit packets to an upper layer for processing and the transfer time of the packet to be transmitted to the upper layer is used to determine the reception time of the packet at the upper layer.
Referring to claim 3, Xu et al disclose in Figures 1-9 a receiver (UE) configured to receive packets duplicated by a transmitter (BS). 
Wherein the receiver is configured to transfer, to an upper layer in the receiver, a first packet that is a packet received earlier out of the duplicated packets.
A transfer timing that is a timing … includes at least one of: 
A reception timing of a second packet that is a packet received later than the first packet out of the duplicated packets.
A cyclical timing corresponding to a transmission cycle of the duplicated packets.
Xu et al do not disclose wherein the receiver is configured to transfer, to an upper layer in the receiver, a first packet that is a packet received earlier out of the duplicated packets, and a transfer timing that is a timing with which the first packet is transferred to the upper layer includes at least one of: …  Refer to the rejection of claim 1. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2019/0327641 to Mok et al disclose in Figures 1-54 a method of generating a data packet; determining whether to perform duplicate transmission for the data packet; and if it is determined to perform duplicate transmission for the data packet, generating at least two duplicate packets by duplicating the data packet, and transmitting the respective at least two duplicate packets to at least two base stations.  Refer to Sections 0082-0327.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Christine Ng/
Examiner, AU 2464
January 7, 2022